Citation Nr: 0104470	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

Service department findings show that the veteran had 
beleaguered status from December 1941 to May 1942, that he 
was a prisoner of war (POW) from May 28, 1942 to January 22, 
1943, and that he had service in the regular Philippine Army 
from August 1945 to January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2000).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2000).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (2000) 
(emphasis added).

In turn, with respect to a claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, applicable VA 
regulation provides for payment of benefits to a deceased 
veteran's surviving spouse as if the veteran's death was 
service-connected if the veteran's death was not caused by 
the veteran's own willful misconduct and the veteran was in 
receipt of or was entitled to have been in receipt of 
compensation at the time of death for a service-connected 
disability which was either continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22 (2000).

Here, current review of the record, both in connection with 
consideration of whether new and material evidence has been 
presented sufficient to reopen a claim of entitlement to 
service connection for the cause of the veteran's death and 
consideration of entitlement to DIC, reveals a private 
medical record dated in February 1943, from the Dumangas 
Medical Clinic, which indicates that the veteran had beriberi 
and peptic ulcer disease.  This record is dated just 
subsequent to his release from internment as a POW.  
38 C.F.R. § 3.309(c) (2000) provides, in part, as to diseases 
specific to former POWs, for a grant of service connection 
for certain diseases, including beriberi and peptic ulcer 
disease, if manifested to a degree of 10 percent or more at 
any time after service, even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  

As to the issue of whether new and material evidence has been 
presented sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, this additional evidence is arguably not 
material to consideration of such entitlement, as the 
veteran's death certificate indicates that he died from 
cardio-respiratory arrest, due to asphyxia, due to a 
malignant mass compression of the neck, and no other clinical 
evidence of record, regardless of when submitted, speaks to a 
causal relationship between the veteran's purported beriberi 
and peptic ulcer disease and his death from carcinoma of the 
neck.  

However, as noted above, entitlement to service connection 
for the cause of the veteran's death derives from a service-
connected disability being the principal or contributory 
cause of death, see 38 C.F.R. § 3.312, and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 derives from the 
veteran either being in receipt of or being entitled to have 
been in receipt of compensation at the time of death for a 
service-connected disability which was either continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 years or more immediately preceding 
death or from the date of the veteran's discharge or release 
from active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22.

In this instance, admittedly, service connection had not been 
established for any disability at the time of the veteran's 
death.  Yet the February 1943 medical record states that the 
veteran had had beriberi and peptic ulcer disease, due to his 
being a POW.  In effect, then, the record as currently 
compiled, indicates that the veteran was a POW for a period 
of 30 days or more and suggests that he had beriberi and 
peptic ulcer disease as a result of his being a POW.  The 
record also indicates that the veteran's death was not due to 
his own willful misconduct.  As such, as to consideration of 
entitlement to DIC, the Board must now address whether the 
veteran was in receipt of or was entitled to have been in 
receipt of compensation at the time of death for a service-
connected disability that was either continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years or more immediately preceding death 
or from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22.  The 
Board cannot address the merits of this issue given the 
record currently before it.  Additional evidentiary 
development must be undertaken.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the record must be supplemented with 
any additional private medical records available, which speak 
to the veteran's physical condition (particularly his level 
of disability, if any) due to his purported beriberi and 
peptic ulcer disease.  

Hypothetically, were additional post-service medical records 
to show that the veteran did indeed have beriberi and peptic 
ulcer disease and that either or both of these diseases 
manifested to a degree of 10 percent or more, entitlement to 
DIC could be established.  Were entitlement to DIC 
established, such a determination would practically result in 
de facto establishment of service connection for beriberi 
and/or peptic ulcer disease.  In turn, entitlement to service 
connection for the cause of the veteran's death requires 
consideration of whether a service-connected disability was a 
principal or contributory cause of death.  This latter 
determination cannot be made prior to a decision as to 
whether service connection is established for the veteran's 
purported beriberi and peptic ulcer disease.  In effect, the 
issue of entitlement to DIC must be fully developed and 
considered prior to the Board's consideration of whether new 
and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Otherwise, the Board 
cannot determine if the evidence presented is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2000).

Therefore, in light of the above, the issue of whether new 
and material evidence has been presented to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is deferred, and the issue 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 will not be decided, pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
appellant, copies of any private medical 
records identified by the appellant that 
pertain to the veteran's purported 
beriberi and peptic ulcer disease should 
be obtained and incorporated into the 
veteran's claims files.  The RO must 
document its efforts in this regard and 
any responses received.

2.  After the above development has been 
accomplished, or subsequent to a 
reasonable response time and reasonable 
effort to obtain any identified records 
without success, the RO should review the 
appellant's claim as to the propriety of 
a grant of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, 
considering all pertinent law and 
regulations, in light of any additional 
medical records obtained and incorporated 
into the veteran's claims file.  In turn, 
should the RO find entitlement to DIC 
established, it should reconsider the 
issue of whether new and material 
evidence has been presented to reopen the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the appellant's claim remains in a 
denied status as to either issue, she 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




